      Case 2:12-cr-00186-APG-VCF Document 156 Filed 08/21/20 Page 1 of 3



 1    Maysoun Fletcher, Esq.
      Nevada Bar No. 10041
 2    The Fletcher Firm, P.C.
      5510 South Fort Apache Rd.
 3    Las Vegas, Nevada 89148
      Telephone: (702) 835-1542
 4    Facsimile: (702) 835-1559
      maf@fletcherfirmlaw.com
 5    Attorney for Defendant,
      JONTUE MACK
 6
                                    UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                          CASE NO.: 2:12-cr-00186-APG-VCF
 9             Plaintiff,
10 vs.                                                  STIPULATION TO CONTINUE
                                                        REVOCATION HEARING
11 JONTUE MACK                                          (Second Request)
             Defendant.
12

13          IT IS HEREBY STIPULATED AND AGREED by and between Jennifer Oxley, Assistant
14
     United States Attorney, Counsel for UNITED STATES OF AMERICA, and Maysoun Fletcher,
15
     Counsel for Defendant JONTUE MACK, that the Revocation Hearing currently scheduled for
16
     August 26, 2020 at 1:00 p.m. be vacated and reset to a date and time convenient to the court, but no
17

18 earlier than thirty (30) days.

19 This Stipulation is entered into for the following reasons:
20          1.      The defendant is in custody and does not object to the continuance.
21
            2.      Counsel for the United States has no objection to the continuance.
22
            3.      Denial of this request for continuance could result in a miscarriage justice.
23
            4.      Defense needs additional time to investigate, review discovery, and explore potential
24
     resolutions.
25

26          5.      For all the above-stated reasons, the ends of justice would best be served by a

27 continuance of the current revocation hearing date.

28
     Case 2:12-cr-00186-APG-VCF Document 156 Filed 08/21/20 Page 2 of 3



 1        This is the second request for continuance filed herein.

 2        DATED: August 21, 2020.
 3

 4    /s/ Jennifer Oxley                        ___/s/ Maysoun Fletcher______
   Jennifer Oxley, Esq.                         Maysoun Fletcher, Esq.
 5 Assistant United States Attorney             5510 South Fort Apache Road
   501 Las Vegas Boulevard South #500           Las Vegas, Nevada 89148
 6 Las Vegas, Nevada 89101                      Attorney for Defendant, Jontue Mack
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
      Case 2:12-cr-00186-APG-VCF Document 156 Filed 08/21/20 Page 3 of 3



 1   Maysoun Fletcher, Esq.
     Nevada Bar No. 10041
 2   The Fletcher Firm, P.C.
     5510 South Fort Apache Rd.
 3   Las Vegas, Nevada 89148
     Telephone: (702) 835-1542
 4   Facsimile: (702) 835-1559
     maf@fletcherfirmlaw.com
 5   Attorney for Defendant,
     JONTUE MACK
 6
                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                        CASE NO.: 2:12-cr-00186-APG-VCF
 9             Plaintiff,
                                                      ORDER
10 vs.

11 JONTUE MACK,
             Defendant
12

13         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for August
      26, 2020 at 1:00 p.m., be vacated and continued to October 7, 2020, at 2:00 p.m. in Courtroom 6C.
14

15         IT IS SO ORDERED.
16
           DATED this 21st day of August, 2020.
17
                                                _______________________________________
18                                              UNITED STATES DISTRICT COURT JUDGE
19
20

21

22

23

24

25

26
27

28
                                                     3
